Citation Nr: 0835549	
Decision Date: 10/16/08    Archive Date: 10/27/08

DOCKET NO.  04-01 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an initial rating higher than 10 percent for 
degenerative joint disease, left knee, status-post anterior 
cruciate ligament (ACL) tear and arthroscopy to include 
Baker's Cyst behind left knee.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1981 to 
September 1984, September 1991 to September 1992, and 
December 2003 to March 2005.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating determination 
of the Roanoke, Virginia Department of Veterans Affairs (VA) 
Regional Office (RO), which granted service connection for 
degenerative joint disease, left knee, status-post ACL tear 
and arthroscopy, and assigned an initial 10 percent 
disability rating, effective from April 24, 2002; and a 
noncompensable evaluation from July 25, 2003.  

Later, in a November 21, 2003 rating decision, the RO 
increased the veteran's evaluation to 10 percent disabling 
effective July 25, 2003.  This decision was affirmed by the 
Board in a May 2007 decision.  The veteran appealed the 
Board's decision to the Court of Appeals for Veterans Claims 
(CAVC).  In a January 2008 Order, CAVC, remanded the matter 
for readjudication consistent with January 2008 Joint Motion 
for Remand (Joint Motion).  


FINDING OF FACT

The service-connected left knee degenerative joint disease, 
status-post anterior cruciate ligament (ACL) tear and 
arthroscopy to include Baker's Cyst behind left knee, is 
manifested by noncompensable limitation of flexion, pain, and 
removal of semilunar cartilage without loss subluxation, 
instability, or effusion into the joint. 


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
left knee degenerative joint disease, status-post anterior 
cruciate ligament (ACL) tear and arthroscopy to include 
Baker's Cyst behind left knee have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5010, 5257, 5258, 5259, 5260, 
5261 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

The claim arises from disagreement with the initial rating 
following the grant of service connection.  The courts have 
held that once service connection is granted the claim is 
substantiated, additional VCAA notice is not required; and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

The United States Court of Appeals for Veterans Claims 
(Court) has elaborated that filing a notice of disagreement 
begins the appellate process, and any remaining concerns 
regarding evidence necessary to establish a more favorable 
decision with respect to downstream elements (such as an 
effective date) are appropriately addressed under the notice 
provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. 
Peake, 22 Vet. App. 128 (2008).  Where a claim has been 
substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to the downstream 
elements.  Id.  In this case there has been no allegation of 
such prejudice.

VA has also made required efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claims.  38 
U.S.C.A. § 5103A (West 2002).  The information and evidence 
associated with the claims file consist of the veteran's 
medical treatment records and reports from VA examinations.  
The veteran has not identified any outstanding records for VA 
to obtain that were relevant to the claim and the Board is 
likewise unaware of such.  There is no evidence of a change 
in the veteran's disability since the last VA examination.

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duties pursuant to the VCAA.  See 
38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159(b), 20.1102 (2007); Pelegrini, supra; 
Quartuccio, supra; Dingess, supra.  Any error in the sequence 
of events or content of the notice is not shown to have any 
effect on the case or to cause injury to the claimant.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998). 

Applicable Law and Regulations 

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability there from, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 4.3.  

Where, as here, the question for consideration is the 
propriety of the initial evaluation assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of "staged rating" 
is required.  Fenderson v. West 12 Vet. App. 119, 126 (1999).  
The veteran is presumed to be seeking the maximum benefit 
allowed by law and regulation.  AB v. Brown, 6 Vet. App. 35, 
(1993).  

Other disabilities of the knee manifested by recurrent 
subluxation or lateral instability that is slight will be 
rated 10 percent disabling.  Recurrent subluxation or 
instability that is moderate is rated 20 percent disabling, 
and recurrent subluxation or lateral instability that is 
severe is rated 30 percent disabling.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.

Dislocated semilunar cartilage, with frequent episodes of 
"locking," pain, and effusion into the joint will be rated 
20 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 
5258.  Removal of the semilunar cartilage, if symptomatic, 
will be rated 10 percent disabling.  38 C.F.R. § 4.71a, 
Diagnostic Code 5259. 

Diagnostic Code 5010 applies to traumatic arthritis and 
provides that such is evaluated under the criteria for 
38 C.F.R. § 4.71a, Diagnostic Code 5003.  Diagnostic Code 
5003 provides that degenerative arthritis is to be rated on 
the basis of limitation of motion of the affected joint under 
the appropriate diagnostic code for the specific joint or 
joints involved.  When the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic code, a rating of 10 percent is for 
application for each such major joint group or minor joint 
group affected by limitation of motion.  In the absence of 
limitation of motion, a 20 percent evaluation is provided 
where there is X-ray evidence of involvement of two or more 
major joints, or two of more minor joint groups with 
occasional incapacitating exacerbations.  A 10 percent 
evaluation is provided where there is X-ray evidence of 
involvement of two or more major joints, or two of more minor 
joint groups without exacerbations.

Limitation of flexion of the leg to 60 degrees or greater is 
rated 0 percent disabling.  A compensable evaluation required 
limitation of flexion to 45 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.

Limitation of extension of the leg to 5 degrees or less is 
rated 0 percent disabling.  A compensable rating requires 
that extension to 10 degrees or greater.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.

VA's General Counsel has held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97; 62 
Fed. Reg. 63,604 (1997).  The General Counsel subsequently 
clarified that for a knee disability rated under DC 5257 to 
warrant a separate rating for arthritis based on X-ray 
findings and limitation of motion, limitation of motion under 
DC 5260 or DC 5261 need not be compensable but must at least 
meet the criteria for a zero-percent rating.  A separate 
rating for arthritis could also be based on X-ray findings 
and painful motion under 38 C.F.R. § 4.59.  VAOPGCPREC 9-98 
(1998); 63 Fed. Reg. 56,704 (1998).  

More recently, the General Counsel held that separate rating 
could also be provided for limitation of knee extension and 
flexion.  VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  The 
Court has instructed that in applying these regulations VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, incoordination, or pain.  Such inquiry 
is not to be limited to muscles or nerves.  These 
determinations are, if feasible, be expressed in terms of the 
degree of additional range-of-motion loss due to any weakened 
movement, excess fatigability, incoordination, flareups, or 
pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 
Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. 
§ 4.59 (2007).


Factual Background

X-rays of the left knee taken in September 2001, were 
interpreted as showing degenerative joint disease.  At that 
time, the veteran denied symptoms of swelling, locking, 
radiating pain or severe pain on weight bearing.  He did note 
tenderness and constant pain of mid-level severity.  A 
September 2002 MRI report revealed findings of 
osteoarthritis; truncated appearance of the posterior horn of 
the medial meniscus consistent with a prior meniscectomy; 
tear of the posterior horn of the lateral meniscus with 
degenerative changes in the anterior horn with degenerative 
grade 2 signal in the anterior horn; ACL torn and not 
visualized; torn posterior cruciate ligament (PCL); and a 
synovial cyst of 3.5mm 

Private medical records dated in February 2003 show a 
diagnosis of left knee degenerative joint disease.  Upon 
physical examination, there was effusion in the knee.  Varus 
and valgus stress tests were intact at 0 and 30 degrees.  
Lachman's test was positive and there was also positive, but 
minimal, pivot shift.  The extensor mechanism was intact and 
the patella was stable.

In May 2003, the veteran underwent arthroscopic surgery to 
debride the joint and have possible reconstruction of the 
ACL.  Surgical notes indicate that during surgery, McMurray 
sign was noted.  The anterior Lachman was minimal and the 
posterior Lachman was stable.  The lateral meniscus was 
intact but the ACL was absent in the notch.  The medial 
meniscus was stable posteriorly but had been torn off and was 
displaced in the anterior part of the joint.  This part was 
removed with a hand instrument.  The knee was re-arthroscoped 
and no new findings were identified.  Partial synovectomy was 
undertaken.  

The postoperative diagnosis was a deficient ACL in the left 
knee and degenerative joint disease, left knee grade 2 
patellofemoral joint and lateral tibial plateau, grade 3 
menial femoral condyle, grade 4 medial tibial plateau 
posterior one half and medial meniscal tear middle and 
anterior horn.

The veteran underwent a VA examination in May 2003.  It was 
noted that he had injured his left knee in 1981.  At that 
time he had incurred torn ligament and cartilage.  The 
following year, after a second injury to the knee, the 
veteran was diagnosed as having a left meniscal tear and 
arthritis of the left knee on arthroscopy.  The veteran's 
current symptoms included constant pain, which flared up one 
to two times per day for about 30 minutes.  

During flare-ups, he had trouble walking or standing for 
prolonged periods, and was unable to run.  He had not been 
recommended for bed rest for his knee.  There were no 
prosthetic implants.  Functional impairment was noted in the 
sense that the veteran could not stand for prolonged periods 
and had lost two weeks from work due to his knee.  The 
veteran was able to perform some, but not all activities of 
daily living.  

The objective physical examination revealed normal posture 
and gait.  The veteran's left knee range of motion was 
restricted, with flexion to 120 degrees and extension to 0 
degrees, limited by pain.  There was no evidence of 
additional limitation due to fatigue, weakness, lack of 
endurance or incoordination.  The Drawer and McMurray tests 
were inconclusive.  The veteran also had severe pain that was 
due to his recent surgery.  Palpation of the left knee joint 
indicated tenderness around the join, but there was not 
effusion, crepitus, or locking pain.  The diagnoses were left 
knee degenerative joint disease; status post left knee injury 
with medial meniscus tear and deficient ACL ligament status 
post arthroscopy.  The examiner also noted that the veteran 
was not able to engage in his usual occupation as a printing 
press operator, but was currently employed as a land 
surveyor.

The veteran underwent a second VA examination in July 2003.  
The examiner noted that the veteran's functional impairment 
was that he could not stand and could not run.  However, he 
had lost no time off from work and was able to participate in 
all the activities of daily living-although with some 
impairment of mobility with prolonged usage.  On objective 
examination, the veteran had normal posture and gait.  The 
left knee diagnosis was ligamous tear.  Symptoms were joint 
pain and constant flare-ups.  

The range of motion was from 0 to 140 degrees with no with 
additional functional limitation due to pain, fatigue, 
weakness, lack of endurance or incoordination."  Ankylosis 
was not present and there was no locking joint effusion or 
crepitus.  Drawer and McMurray tests were negative.  The 
diagnosis was a left knee ligamentous tear.  The symptoms 
were joint pain and constant flare-ups.

The veteran had an additional VA fee-based examination in May 
2005.  The veteran reported that his left knee had been 
popping out of its joint for a year and a half.  The current 
symptoms were swelling and pain.  He reported functional 
impairment that included not being able to run, walk or stand 
for long periods of time.  He denied any incapacitation from 
the left knee or any time lost from work.  The veteran also 
had a left knee Baker's cyst which caused occasional 
swelling.  

Upon objective examination, gait and posture were normal.  
Drawer and McMurray's tests were within normal limits.  The 
left knee had crepitus but there was no evidence of recurrent 
subluxation or instability.  The veteran had 140 degrees of 
flexion and 0 degrees of extension in the left knee.  The 
examiner stated that the joint function was not additionally 
limited by pain, fatigue, weakness, lack of endurance or 
incoordination after repetitive use.  

X-rays showed degenerative arthritic changes that involved 
the mediolateral and patella femoral compartment.  The 
examiner concluded that the examination revealed no 
instability of the left knee and the Baker's cyst was not 
limiting function of the knee joint.  Additional private x-
rays of the veteran's left knee in June 2005 demonstrated 
degenerative changes involving the mediolateral and patella 
femoral compartment.  There was no evidence of fracture, 
dislocation or joint effusion.

Analysis

The RO assigned the current 10 percent rating on the basis of 
traumatic arthritis manifested by noncompensable limitation 
of motion.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.

The Board has considered the veteran's complaints of 
instability, including dislocation of the left knee; however, 
no evidence of subluxation or instability was manifested 
during any of the various objective clinical examinations.  
In the absence of clinical or objective evidence instability 
or subluxation, there is no basis for assignment of a higher 
evaluation on the basis of Diagnostic Code 5257. 

The issue of whether there is any compensable limitation of 
motion of the left knee joint under Diagnostic Codes 5260 and 
5261 has also been considered.  The veteran's most limited 
range of motion was reported on the May 2003 examination, 
when extension was to 0 degrees, and flexion was limited to 
120 degrees. The examiner found no additional limitation due 
to functional factors.  38 C.F.R. §§ 4.40, 4.45, 4.59.  On 
subsequent examinations, a normal range of motion has been 
reported, again without additional limitation due to 
functional factors.  See 38 C.F.R. § 4.71, Plate II (2007) 
(showing that the normal range of knee motion is from 0 to 
140 degrees).  The record contains no reports of greater 
limitation of motion at any time since the effective date of 
service connection.  Hence, the weight of the evidence is 
against a finding that the veteran has had compensable 
limitation of flexion or extension at any time since the 
effective date of service connection.

The current 10 percent evaluation compensates the veteran for 
noncompensable limitation of flexion with pain and crepitus.  
Diagnostic Code 5003.  

A rating in excess of 10 percent is not warranted on the 
basis of ankylosis; impairment of the tibia and fibula; or 
genu recurvatum; because the veteran retains most of the 
normal range of motion, and examinations and diagnostic 
studies have not revealed malunion or nonunion of tibia or 
fibula, or genu recurvatum.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5256, 5262, and 5263.  

The Joint Motion required a discussion of whether separate or 
higher evaluations were warranted under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5258 and 5259.  

Diagnostic Code 5258 requires dislocated semilunar cartilage, 
with frequent episodes of locking, pain, and effusion into 
the joint.  The Board notes that "semilunar cartilage" is 
defined as either of the crescent-shaped wedges of 
fibrocartilage found in the knee.  The meniscus is such a 
crescent-shaped wedges of fibrocartilage.  The Oxford 
Dictionary of Sports Science. Oxford University Press, 1998, 
2006, 2007. Answers.com 15 Oct. 2008. 
http://www.answers.com/topic/semilunar-cartilage

As the Joint Motion noted, a portion of the meniscus was 
removed during the May 2003 surgery after it had been found 
to be displaced.  The cumulative record does not, however, 
demonstrate frequent episodes of locking and effusion into 
the left knee joint.  At both the May 2003 and July 2003 VA 
examinations, the examiner specifically found that there was 
no objective evidence of locking or joint effusion.  In 
addition, the June 2005 report from a private X-ray revealed 
no evidence of joint effusion.  The record is also absent any 
subjective complaints of frequent locking of the joint.  
While there has been removal of dislocated cartilage and 
there is evidence of pain (for which the veteran is already 
compensated) the language of Diagnostic Code 5258 is in the 
conjunctive and not the disjunctive.  Where a diagnostic code 
is worded in the conjunctive, it is necessary that each 
specified element of the rating criteria be satisfied, before 
the specified rating can be awarded.  See Camacho v. 
Nicholson, 21 Vet. App. 360, 366-7 (2007) (holding that 
because criteria in Diagnostic Code 7913 for a 40 percent 
evaluation for diabetes were in the conjunctive, each 
specified element had to be met).  

The record contains evidence of the removal of semilunar 
cartilage, which is symptomatic.  Specifically, the records 
pertaining to the veteran's May 2003 arthroscopic surgery 
indicated that the left knee lateral meniscus was intact but 
the ACL was absent in the notch.  The medial meniscus was 
stable posteriorly but had been torn off and was displaced in 
the anterior part of the joint.  Most significantly, the 
surgeon indicated that a portion of the medial meniscus was 
removed.  The veteran's left knee is also considered 
"symptomatic" as he has chronic pain and some functional 
limitation with prolonged standing or walking.  

The provisions of 38 C.F.R. 4.14 (2007) prohibit the 
evaluation of the same disability under various diagnoses, 
and provide that the evaluation of the same manifestations 
under different diagnoses is to be avoided.  Separate 
evaluations are, however, available when none of the 
manifestations of the disabilities at issue overlap.  Esteban 
v. Brown, 6 Vet. App. 259, 261-2 (1994).  While on its face, 
removal of the semilunar cartilage would not overlap with the 
already compensated traumatic arthritis, the symptomatology 
of these conditions does overlap.  Diagnostic Code 5259 and 
Diagnostic Codes 5003, 5010, contemplate limitation of 
motion.  VAOPGCPREC 9-98.  The veteran's pain is also 
contemplated under the evaluation for arthritis under 
Diagnostic Codes 5003, 5010.  Because the symptomatology of 
the removal of semilunar cartilage overlaps with that of 
arthritis, separate evaluations are prohibited under 
38 C.F.R. § 4.14.

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2007).  The question 
of an extraschedular rating is a component of a claim for an 
increased rating. See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).  Although the Board may not assign an extraschedular 
rating in the first instance, it must specifically adjudicate 
whether to refer a case for extraschedular evaluation when 
the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, No. 
06-3088 (U.S. Vet. App. Sept. 16, 2008)

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1). (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the rating schedule is 
inadequate to evaluate a claimant's disability picture and 
that picture has related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service for 
completion of the third step--a determination of whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.  Id.  


Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2007).  The question 
of an extraschedular rating is a component of a claim for an 
increased rating. See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).  Although the Board may not assign an extraschedular 
rating in the first instance, it must specifically adjudicate 
whether to refer a case for extraschedular evaluation when 
the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, No. 
06-3088 (U.S. Vet. App. Sept. 16, 2008)

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1). (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the rating schedule is 
inadequate to evaluate a claimant's disability picture and 
that picture has related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service for 
completion of the third step--a determination of whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.  Id.  

As discussed above, the veteran's knee symptoms, pain and 
objective evidence of noncompensable limitation of motion, 
are contemplated by the rating schedule.  Accordingly, the 
rating criteria reasonably describe the veteran's disability.  
Even assuming arguendo that the criteria did not reasonably 
describe the disability, the knee condition has not required 
frequent periods of hospitalization.  While the veteran did 
change jobs reportedly due to the knee disability, he has not 
reported interference with his current employment of any loss 
of economic opportunity beyond that contemplated by the 
schedular evaluation.  Referral for consideration of an 
extraschedular rating is, therefore, not warranted.

The weight of the evidence is against a finding that the 
veteran's knee disability meets or approximates the criteria 
for a higher initial evaluation on a schedular or 
extraschedular basis.  Reasonable doubt does not arise and 
the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 4.7, 4.21.


ORDER

An initial evaluation in excess of 10 percent for 
degenerative joint disease, left knee, status-post anterior 
cruciate ligament (ACL) tear and arthroscopy to include 
Baker's Cyst behind left knee is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


